ORMOND, J.
We think the land sought to be recovered by this action, was sufficiently described in the declaration. It is stated to be the south half of a section, which is designated by its appropriate description in the land office, except eighty acres at the west end. Eighty acres is a legal subdivision of land, the boundaries of which are ascertained by the government surveys, and the exception of eighty acres, at the west end of the south half section, is precisely equivalent, to an exception of the west half, of the south west quarter of the section, and the consequence is, that the plaintiff sues for the remaining three eighty acre tracts.
The other exception, is “ alot donated for a school-house.” We can not perceive how this can vitiate a description, which is in other respects precise and definite. It it merely an admission, that upon the premises sued for, there is a lot, which has previously been dedicated for the purposes of a school, and for which the plaintiff does not sue, or seek a recovery, though he may recover the two hundred and forty *472acres covered by his declaration. This cannot possibly affect the defendant; for if the plaintiff is entitled to recover the entire tract, it is wholly unimportant to him, whether a donation has, or has not been made for a school-house. In the language of this court, in Sturdevant v. Merrill, 8 Porter, 323, it is only necessery to describe the land, with so much particularity, and precision, as will inform the defendant what he is to defend against, and the court for what it is called on to render judgment. That is done in this case, and the judgment must be reversed, and the cause remanded.